DETAILED ACTION
	This office action is in response to the amendment filed on 6/17/2022 in which claims 1-11, and 13-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, and 13-21 have been considered but are moot because the new ground of rejection using Sachs et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. (US6243846B1) in view of Callstats; “How to recover Lost Media Packets in WebRTC using Forward Error Correction.“11/9/2016 (NPL) and Sachs et al. (US20020080802A1).
As to claims 1, 3, 14, 16, and 20, Schuster teaches a computer-implemented method comprising: (abstract crosswise parity packet over k packets)
receiving a sequence of packets; (Fig. 1 step 12 receiving packets)
transmitting the first group of packets and the first parity packet. (Fig. 1 steps 26, 28 and 34 describes after a first group of K packets are sent for output in sequence, a parity packet is sent for output in sequence)
	But does not specifically teach:
generating a first parity packet for a first group of packets within the sequence of packets, comprising performing an exclusive OR (XOR) operation over a plurality of packets in the first group of packets and at least one packet in a second group of packets, the second group being separated from the first group in the sequence by a first one or more packets; and 
a number of packets within each of the first group of packets and the second group of packets is determined based at least in part on one or more network characteristics; and 
the one or more network characteristics comprises at least one of: (i) a first network characteristic predicted, by a network device, based on one or more operations of the network device: (ii) a second network characteristic comprising feedback associated with a third group of packets transmitted prior to the first group of packets within the sequence of packets; or (iii) a third network characteristic comprising a current traffic pattern comprising a plurality of application flows;
However Callstats teaches generating a first parity packet for a first group of packets within the sequence of packets, comprising performing an exclusive OR (XOR) operation over a plurality of packets in the first group of packets and at least one packet in a second group of packets, the second group being separated from the first group in the sequence by a first one or more packets; and  (page 1 In the parity FEC section describes The sender determines the group of source packets (fixed size) that are protected by a repair packet and a parity FEC scheme Multiple Dimensional: a packet can be used in several groups of source packets. E.g., staircase pattern, etc.) this means a packet from a different group can be used as a source packet for a first group parity packet 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parity packet method of Schuster with the method from Callstats in order to overcome the limitation of the single dimensional FEC, protecting a single packet with multiple repair packets increases the robustness.
But Schuster in view of Callstats does not specifically teach:
a number of packets within each of the first group of packets and the second group of packets is determined based at least in part on one or more network characteristics; and 
the one or more network characteristics comprises at least one of: (i) a first network characteristic predicted, by a network device, based on one or more operations of the network device: (ii) a second network characteristic comprising feedback associated with a third group of packets transmitted prior to the first group of packets within the sequence of packets; or (iii) a third network characteristic comprising a current traffic pattern comprising a plurality of application flows;
However Sachs teaches a number of packets within each of the first group of packets and the second group of packets is determined based at least in part on one or more network characteristics; and ([0011] the size of the GOP and the packet size are determined by the communication network being used and by the requirements of the application. The appropriate FEC code is applied to the GOP to generate the desired number of parity packets per GOP 130. the number of parity packets is chosen depending on the tolerable delay, available bandwidth, and/or channel statistics. Additional considerations may also be considered.)
the one or more network characteristics comprises at least one of: (i) a first network characteristic predicted, by a network device, based on one or more operations of the network device: (ii) a second network characteristic comprising feedback associated with a third group of packets transmitted prior to the first group of packets within the sequence of packets; or (iii) a third network characteristic comprising a current traffic pattern comprising a plurality of application flows; ([0011] the size of the GOP and the packet size are determined by the communication network being used and by the requirements of the application. The appropriate FEC code is applied to the GOP to generate the desired number of parity packets per GOP 130. the number of parity packets is chosen depending on the tolerable delay, available bandwidth, and/or channel statistics. Additional considerations may also be considered.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the parity method of Schuster in view of Callstats with the parity packet method of Sachs in order to replace lost data packets with little or no overhead.
As to claims 2, 4, 15, and 17, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 1, wherein: the first group of packets is received prior to the second group of packets; and (Fig. 1 step 26 shows the first group of k packet being queue for output at a lower sequence number (received first) than the parity packets )
the first group of packets is adjacent to the second group of packets in the sequence of packets. (Fig. 1 shows the sequence of the parity packet is a single increment after the first group of k packets)
As to claims 5 and 18, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 4, wherein generating the first parity packet further comprises performing the XOR operation over at least one packet in the third group of packets. (page 1 In the parity FEC section describes The sender determines the group of source packets (fixed size) that are protected by a repair packet and a parity FEC scheme Multiple Dimensional: a packet can be used in several groups of source packets. E.g., staircase pattern, etc.) this means a packet from a different group can be used as a source packet for a first group parity packet 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parity packet method of Schuster with the method from Callstats in order to overcome the limitation of the single dimensional FEC, protecting a single packet with multiple repair packets increases the robustness.
As to claim 6, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 3, wherein: the first group of packets has a first size equal to a number of packets in the first group of packets; and the second group of packets has a second size equal to a number of packets in the second group of packets. (Schuster col 5 lines 44-46 each group of K packets has p parity packets)
As to claim 7, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 6, wherein the first size is equal to the second size. (Schuster Fig. 1 shows at step 28 groups of K packets)
As to claims 9 and 19, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 1, wherein generating the first parity packet further comprises determining a number of groups of packets within the sequence of packets to use for the XOR operation, based at least in part on one or more network characteristics. (Sachs [0011] The media data 110 is packetized into a Group of Packets (GOP) 120. In one embodiment, the size of the GOP and the packet size are determined by the communication network being used and by the requirements of the application.  Fig. 1) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the parity method of Schuster in view of Callstats with the parity packet method of Sachs in order to replace lost data packets with little or no overhead.
As to claims 10 and 21, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 9, wherein the first network characteristic indicates a future network state. (Sachs [0011] the number of parity packets is chosen depending on the tolerable delay, available bandwidth, and/or channel statistics) 
It is well known that statistics are used to determine patterns which can be used to infer future states of repeated patterns. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the parity method of Schuster in view of Callstats with the parity packet method of Sachs in order to replace lost data packets with little or no overhead.
As to claim 11, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 9, wherein the one or more network characteristics further comprises one or more attributes associated with the first group of packets. (Sachs [0011] In one embodiment, the size of the GOP and the packet size are determined by the communication network being used and by the requirements of the application. For instance, a larger packet size may reduce the overhead due to headers of the transport protocols. On the other hand, the larger packet size may also lead to increased delays and inefficiency in high error-rate environments.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the parity method of Schuster in view of Callstats with the parity packet method of Sachs in order to replace lost data packets with little or no overhead.
As to claim 13, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 1, wherein a first of the plurality of application flows has a first delay requirement and a second of the plurality of application flows has a second different delay requirement. (Sachs [0011] In one embodiment, the size of the GOP and the packet size are determined by the communication network being used and by the requirements of the application. For instance, a larger packet size may reduce the overhead due to headers of the transport protocols. On the other hand, the larger packet size may also lead to increased delays and inefficiency in high error-rate environments. the number of parity packets is chosen depending on the tolerable delay, available bandwidth, and/or channel statistics. [0009] the robust communication method and apparatus will facilitate multimedia communication applications including multimedia streaming, distant learning and mobile video communications.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand in view of Sachs that the requirements of different applications would be different and would influence the size and number of GOP and parity packets which depend on the tolerable delay requirements of the specific application.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the parity method of Schuster in view of Callstats with the parity packet method of Sachs in order to replace lost data packets with little or no overhead.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Callstats and Sachs as applied to claim 6 and further in view of Ulrich et al. (US20020194526A1)
As to claim 8, Schuster in view of Callstats and Sachs teaches the computer-implemented method of claim 6, 
But does not specifically teach:
wherein the first size is different from the second size.
However Ulrich teaches wherein the first size is different from the second size. ([0422]-[0423]The implementation of parity groups having a plurality of different block numbers, as well as allowing for the use of different block sizes within each block,)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the group sizes of Schuster in view of Callstats with the groups of Ulrich in order to allow combinations that are best suited for particular data types and improve resource allocation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465